SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, May Commission File Number 001-31395 Sonde Resources Corp. (Translation of registrant’s name into English) Suite 3100, 500 - 4th Avenue SW, Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. Financial Statements for the quarter ended March 31, 2013 2. Management Discussion and Analysis for the quarter ended March 31, 2013 3. News Release, dated May 6, 2013 4. Canadian Form 52-109F2 Certification of Interim Filings – CEO 5. Canadian Form 52-109F2 Certification of Interim Filings – CFO This Report on Form 6-K is incorporated by reference into the Registration Statement on Form S-8 of the Registrant, which was filed with the Securities and Exchange Commission on August 12, 2011 (File No. 333-176261). Document 1 SONDE RESOURCES CORP. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION Note March 31 December 31 (CDN$ thousands) (Unaudited) Assets Current Cash and cash equivalents 5 Accounts receivable 6 Prepaid expenses and deposits Long term portion of prepaid expenses and deposits Exploration and evaluation assets 3 Property, plant and equipment 3 Liabilities Current Accounts payable and accrued liabilities Share based compensation liability 4 Decommissioning provision Contingencies and commitments 7 Shareholders’ Equity Share capital 11 Contributed surplus Foreign currency translation reserve Deficit Going concern 2(b) Segments 14 Subsequent event 15 See accompanying notes to the condensed consolidated financial statements On behalf of the Board, (Signed) “Jack W. Schanck” (Signed) “W. Gordon Lancaster” Jack W. Schanck W. Gordon Lancaster Director and Chief Executive Officer Director and Chair of the Audit Committee Q1 2013 Financial Statements |1 SONDE RESOURCES CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the three months ended March 31 Note (CDN$ thousands, except per share amounts) (Unaudited) Revenue Revenue, net of royalties 9 Gain on commodity derivatives 6 84 Expenses Operating 10 Transportation Exploration and evaluation 3 General and administrative Depletion and depreciation 3 Share based compensation 4 Property, plant and equipment impairment 3 Operating loss Other Financing costs 8 Gain (loss) on foreign exchange 22 Other income 23 30 Gain on disposition of exploration and evaluation assets 3 Loss on disposition of property, plant and equipment 3 (Loss) income before taxes Current income taxes 35 Net (loss) income Other comprehensive income (loss) Foreign currency translation adjustment Total comprehensive (loss) income Net (loss) income per common share Basic and diluted (loss) income per common share 11 See accompanying notes to the condensed consolidated financial statements Q1 2013 Financial Statements |2 SONDE RESOURCES CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended March 31 Note (CDN$ thousands) (Unaudited) Cash (used in) provided by: Operating Net (loss) income Items not involving cash: Depletion and depreciation 3 Share based compensation 4 Exploration and evaluation 3 Property, plant and equipment impairment 3 Unrealized (gain) on commodity derivatives 6 Unrealized (gain) loss on foreign exchange 45 Financing costs 8 Gain on disposition of exploration and evaluation assets 3 Loss on disposition of property, plant and equipment 3 31 Interest paid Changes in non-cash working capital 13 1 Financing Exercise of restricted share units 4 Exercise of stock unit awards 4 Revolving credit facility repayments Revolving credit facility advances Investing Property, plant and equipment additions 3 Exploration and evaluation additions 3 Proceeds on disposition of exploration and evaluation assets 3 Proceeds on disposition of property, plant and equipment 3 Changes in non-cash working capital 13 (Decrease) increase in cash and cash equivalents Effect of foreign exchange on cash and cash equivalents 65 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period 5 See accompanying notes to the condensed consolidated financial statements Q1 2013 Financial Statements |3 SONDE RESOURCES CORP. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (CDN$ thousands) (Unaudited) Share capital Contributed surplus Foreign currency translation Deficit Total At December 31, 2011 Total comprehensive (loss) gain Stock option expense At March 31, 2012 (CDN$ thousands) (Unaudited) Share capital Contributed surplus Foreign currency translation Deficit Total At December 31, 2012 Total comprehensive gain (loss) Stock option expense At March 31, 2013 See accompanying notes to the condensed consolidated financial statements Q1 2013 Financial Statements |4 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (All tabular amounts in CDN$ thousands, except where otherwise noted) (Unaudited) 1. Reporting entity Sonde Resources Corp. (“Sonde” or the “Company”) is a Canadian based energy company with its head office located at Suite 3100, 500 – 4th Avenue S.W., Calgary, Alberta and its registered office located at Suite 3700, 400 – 3rd Avenue S.W., Calgary, Alberta. The Company is engaged in the exploration for and production of oil and natural gas. The Company’s operations are located in Western Canada and offshore North Africa. At present, all of the Company’s revenues are generated from its operations in Western Canada. The condensed consolidated financial statements (the “Financial Statements”) comprise the Company and its subsidiaries, all of which are wholly owned. The Company’s shares are widely held and publicly traded on both the Toronto Stock Exchange and the New York Stock Exchange MKT. 2. Basis of presentation (a) Statement of compliance The Financial Statements are prepared in accordance with International Accounting Standards 34 Interim Financial Reporting (“IAS 34”) and present the Company’s results of operations and financial position under International Financial Reporting Standards (“IFRS”) as at March 31, 2013 and December 31, 2012 and for the three month periods ended March 31, 2013 and 2012. The Financial Statements were approved and authorized for issue by the Board on May 6, 2013. (b) Going concern The Financial Statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities and commitments in the normal course of business and does not reflect adjustments that would otherwise be necessary if the going concern assumption was not valid. For the three months ended March 31, 2013, the Company had an operating loss of $5.2 million and an accumulated deficit of $261.0 million. Management believes that the going concern assumption is appropriate for the Financial Statements; however, items discussed in Note 7 – “Commitments and Contingencies”, describe significant uncertainties that cast substantial doubt over the Company’s ability to continue as a going concern. If this assumption is not appropriate, adjustments to the carrying amounts of assets and liabilities, revenues and expenses and the statement of financial position classifications used may be necessary and these adjustments could be material. (c) Basis of measurement The Financial Statements have been prepared on the historical cost basis except as detailed in the Company’s accounting policies disclosed in the audited consolidated financial statements for the year ended December 31, 2012. On January 1, 2013, the Company adopted IFRS 10, 11, 12 and 13; the adoption of which did not have a material impact on the Financial Statements. The accounting policies have been applied consistently to all periods presented in the Financial Statements. The Financial Statements should be read in conjunction with the audited consolidated financial statements and notes thereto as at and for the year ended December 31, 2012. (d) Functional and presentation currencies The Financial Statements are presented in Canadian dollars, which is the Company’s functional currency. (e) Use of estimates and judgment The timely preparation of financial statements requires that management make estimates and assumptions and use judgment regarding assets, liabilities, revenues and expenses. Such estimates primarily relate to unsettled transactions and events as at the date of the Financial Statements. Accordingly, actual results may differ from estimated amounts as future confirming events occur and such differences may be material. Q1 2013 Financial Statements |5 3. Exploration and evaluation assets and property, plant and equipment Three months ended March 31, 2013 Year ended December 31, 2012 Cost Accum.DD&A Carrying value Cost Accum.DD&A Carrying value Exploration and evaluation assets Beginning of period ) Additions Dispositions ) ) Farm-out proceeds ) ) Impairments, to exploration expense ) Foreign exchange ) ) End of period ) ) Property, plant and equipment Beginning of period ) ) Additions Dispositions ) ) Change in decommissioning obligations 9 9 Depreciation and depletion ) Impairments ) ) End of period ) ) (a) Western Canada exploration and evaluation assets Exploration and evaluation assets consist of the Company’s exploration projects which are pending the determination of proved or probable reserves. During the three months ended March 31, 2013 the Company capitalized $0.8 million (March 31, 2012 – $0.9 million) of general and administrative expenses related to exploration and evaluation activities in North Africa ($0.7 million) and Western Canada ($0.1 million). On February 8, 2012, the Company completed the sale to an unrelated third party of 24,383 net acres of undeveloped land in the Kaybob Duvernay play in Central Alberta for cash proceeds of $75.0 million. This land was classified as exploration and evaluation assets at December 31, 2011, and had a carrying value of $1.6 million, resulting in a gain of $73.4 million. The Company’s tax pools offset the taxes associated with the gain. Land expiries and impairment on Western Canada exploratory wells charged to exploration and evaluation expense during the three months ended March 31, 2013 totaled $0.2 million (March 31, 2012 – $0.9 million).As at March 31, 2013, no indicators of impairment were identified in Western Canada that would imply a further decline in exploration and evaluation asset carrying values. (b) North Africa exploration and evaluation assets Prior to the events that occurred in December, 2012 described below, there was a great deal of uncertainty regarding the future development of the North Africa assets. The key items that contributed to this uncertainty were development costs, exploratory well obligations, the unit plan of development and the inert and acid gas initiative, as discussed in Note 7 (a). Due to this uncertainty, the Company evaluated the fair value of the Joint Oil Block as described below.The Company utilized a Swanson’s mean probability-weighted discounted cash flow analysis over the life of the project, estimated to be 2012 – 2032, prepared by an independent evaluator, to determine fair value of the North Africa assets. Q1 2013 Financial Statements |6 This analysis assumed a wide range of potential future outcomes and a series of outcomes were modeled for each variable. All of the factors could individually influence the fair value. 3. Exploration and evaluation assets and property, plant and equipment (continued) The most significant assumptions used in the determination of the fair value included: · the estimated low to medium probability of finding a commercial solution to the Inert and Acid Gas Initiative, which could have had an adverse or positive impact on the valuation; · the estimated start date of production under the high case scenarios was 2017. Both the base and low case scenarios were determined using delays of three to five years, respectively, in establishing production; · estimates of production rates and reserves of the unitized area included in the Joint Oil Block were based on a recent contingent resource study of the Joint Oil Block. Due to the uncertainties with estimating contingent resources, actual reserves ultimately discovered, if any, and the production, if any, from such discoveries may have been materially different than expected; · oil prices were estimated using base case scenarios of US$80 per barrel (“bbl”) derived from future expected Brent prices less an estimated differential. The low case scenarios used US$60/bbl and the high case scenarios at US$100/bbl. Future Brent prices were compared to Brent forward contract prices available in the market, as well as historical trends for Brent pricing; and · natural gas prices were estimated using base case scenarios of US$6 per million British thermal units (“mmbtu”) derived from Tunisian gas prices expected less an estimated differential. The low case scenarios used US$3/mmbtu and high case scenarios used US$9/mmbtu. Estimates were derived by looking at historical trends of Tunisian and European gas pricing and expectations for the future. Given the number of quantitative and qualitative factors discussed above and in Note 7 (a), each with substantial uncertainties, and the interdependency of factors, the Company was unable to identify the sensitivities associated with individual factors.A number of the potential scenarios resulted in no value for the North African assets; however as of the date of the valuation management did not believe that they were the most probable outcomes and using the above described methodology and assumptions, the fair value of the North Africa assets was determined by the third party valuation firm to be $45.1 million less costs to sell of $0.4 million (which management determined was the most probable value in a range of possible values). This valuation resulted in the Company booking an impairment loss of $21.0 million during the year ended December 31, 2012. On December 27, 2012, the Company entered into a farm-out agreement with Viking Energy North Africa Limited (“Viking”). The commercial terms of the farm-out agreement are discussed in Note 7 (b). The farm-out and the revised unit plan of development, which is subject to approval from Joint Oil, will, if approved, result in a new development plan that will change the method of development, the costs and the production profile. Based on that fact, the Company evaluated whether the impairment recorded on the Joint Oil Block should be reversed or if further impairment was necessary. The commercial terms of the farm-out agreement indicate that the recoverable amount for the North Africa E&E asset may exceed carrying value; however, management does not feel it is appropriate to reverse the previous impairment charges until the farm-out with Viking is approved by Joint Oil and the transaction formally closes. The Company has concluded that since there have been no changes to the facts and circumstances since December 31, 2012, the methodology employed during the year ended December 31, 2012 is the Company’s best estimate of fair value. As such, all costs capitalized from January 1, 2013 to March 31, 2013 have been booked to exploration and evaluation expense. (c) Property, plant and equipment During the three months ended March 31, 2013, the Company disposed of facilities with a net book value of $0.4 million for proceeds of $0.3 million, for a loss of $0.1 million (March 31, 2012 – nil). An impairment test is performed on capitalized property plant and equipment costs at a cash-generating unit (“CGU”) level on an annual basis and quarterly when indicators of impairment exist. There were no indicators of impairment as at March 31, 2013. During the three months ended March 31, 2012, Sonde recorded an impairment of $12.9 million ($9.7 million in the Southern Alberta CGU, $2.4 million in the Central Alberta CGU, and $0.8 million in the Northern Alberta CGU) to reflect low natural gas prices. Impairments recognized during the three months ended March 31, 2012 were calculated using a 12% discount rate. Using a discount rate of 10% would reduce the 2012 impairment by $8.5 million. Using a discount rate of 15% would increase the 2012 impairment by $10.4 million. Q1 2013 Financial Statements |7 4. Share based compensation (a) Employee stock savings plan The Company has an employee stock savings plan (“ESSP”) in which employees are provided with the opportunity to receive a portion of their salary in common shares, which is then matched on a share for share basis by the Company. The Company purchased approximately 82,429 shares with a value of $0.1 million on the open market under the ESSP during the three months ended March 31, 2013 (March 31, 2012 – 51,890 shares with a value of $0.1 million). The costs related to this plan are recorded as general and administrative expense as incurred. (b) Stock option plan The Company has a stock option plan for its directors, officers and employees. The exercise price for stock options granted is the closing trading price on the Toronto Stock Exchange on the last trading day prior to the grant date.Options issued prior to May 2011 vest over three years with a maximum term of ten years. Options issued after May 2011 generally vest over four years with a maximum term of five years. The Board of Directors can at its discretion alter the vesting terms at the date of the grant. For the years ended March 31, 2013 December 31, 2012 Number of options Weighted average exercise price Number of options Weighted average exercise price ($ thousands, except per share price) Balance, beginning of period $ $ Granted Exercised Forfeited ) ) Balance, end of period The following table summarizes stock options outstanding under the plan at March 31, 2013: Options outstanding Options exercisable Exercise price ($) Number of options (thousands) Average remaining contractual life (years) Weighted average exercise price ($) Number of options (thousands) Weighted averageexercise price ($) 0.75 – 2.50 2.51 – 3.00 3.01 – 4.00 4.01 – 11.80 0.88 – 11.80 There were no options granted during the three months ended March 31, 2013. No stock based compensation expense was capitalized during 2013 or 2012. (c) Stock unit awards At March 31, 2013 the Company had 1.1 million (December 31, 2012 – 1.2 million) stock unit awards outstanding, issued to the Company’s executive officers and members of the Board. A stock unit is the right to receive a cash amount equal to the fair market value of one common share of the Company on the applicable vesting date. The stock units have time and/or share based performance vesting terms which vary depending on whether the holder is an executive officer or director. As of March 31, 2013, the Company recorded a liability of $0.8 million to recognize the fair value of the vested stock units (December 31, 2012 - $0.9 million). During the three months ended March 31, 2013, the Company paid $0.2 million to settle awards held by current and former directors (March 31, 2012 - nil). Q1 2013 Financial Statements |8 4. Share based compensation (continued) (d) Restricted share units The Restricted Share Unit Plan became effective on March 24, 2011, to attract and retain experienced personnel with incentive compensation tied to shareholder return. Under the plan, each grantee will be entitled to, in respect of each Restricted Share Unit (“RSU”), a cash amount equal to the fair market value of one common share in the capital of the Company on such vesting date, with the vesting subject to a minimum floor share price and/or the lapse of time. During the three months ended March 31, 2013, no RSUs were redeemed (March 31, 2012, 33,333 RSUs were redeemed for a total of $0.1 million). The following table summarizes RSUs outstanding under the plan at March 31, 2013: Units outstanding Units vested Floor price ($) Number of units (thousands) Average remaining contractual life (years) Weighted average floor price ($) Number of units (thousands) Weighted average floor price ($) 0.00– 3.00 3.01– 3.50 3 2 3.51– 3.64 9 6 0.00– 3.64 RSUs issued were initially valued at the grant date and revalued at March 31, 2013, using a binomial lattice model with weighted average assumptions as follows: Valuation at March 31, 2013 Valuation at grant date Share price ($) Risk free rate (%) Expected life (years) Expected volatility (%) 55 55 Weighted average fair value ($) The following table summarizes the share based compensation liability: March 31 December 31 Stock unit award liability Restricted share unit liability Share based compensation liability The following table summarizes share based compensation expense: For the three months ended March 31 Stock option expense Stock unit award expense 26 Restricted share unit gain ) ) Q1 2013 Financial Statements |9 5. Financial instruments The Company uses a fair value hierarchy, discussed in Note 3 (g) of the December 31, 2012 financial statements, to categorize the inputs used to measure the fair value of its financial instruments. At March 31, 2013, all fair value measurements related to the Company’s financial instruments were categorized as level 1 in the fair value hierarchy. Cash and cash equivalents, stock unit awards, restricted share units, and derivatives, which include commodity contracts, are designated at fair value through profit or loss. Gains or losses related to periodic revaluation at each reporting period are recorded in net income or loss. Accounts receivable are classified as loans and receivables and are initially measured at their fair value. Accounts payable and accrued liabilities, provisions, demand loans and revolving credit facilities are classified as other liabilities and are initially measured at fair value. Subsequently, loans and receivables and other liabilities are recorded at amortized cost using the effective interest method. The carrying value of cash and cash equivalents, accounts receivable, provisions, accounts payable and accrued liabilities approximate fair value due to the short term nature of those instruments. At March 31, 2013, cash and cash equivalents were comprised of $8.3 million in short term investment instruments and $8.5 million of cash held at financial institutions (December 31, 2012 – $10.0 million in short term investment instruments and $9.7 million of cash held at financial institutions). 6. Risk Management (a) Commodity price risk The Company enters into commodity sales agreements and certain derivative financial instruments to reduce its exposure to commodity price volatility. These financial instruments are entered into solely for risk mitigation purposes and are not used for trading or other speculative purposes. In 2011, the Company sold a call option on a portion of the Company’s oil production from March 2011 through December 2012. The Company did not hold any such instruments at March 31, 2013. The gains and losses associated with this instrument are as follows: For the three months ended March 31, 2013 March 31, 2012 Term Contract Volume Fixed Price Realized gain (loss) Unrealized gain (loss) Realized(loss) Unrealized gain March 1, 2011 – December 31, 2012 Call 250(Bbls/d) $100($US/bbl) (b) Interest rate risk The Company is exposed to interest rate risk as the credit facilities bear interest at floating market interest rates. The Company had no interest rate swaps or hedges to mitigate interest rate risk at March 31, 2013 or December 31, 2012. The Company’s exposure to fluctuations in interest expense assuming reasonably possible changes in the variable interest rate of +/- 1%, is insignificant. This analysis assumes all other variables remain constant. (c) Capital management The Company’s primary objectives in managing its capital structure are to: · maintain a flexible capital structure which optimizes the costs of capital at an acceptable level of risk; · maintain sufficient liquidity to support ongoing operations, capital expenditure programs, strategic initiatives; and · maximize shareholder returns. The Company manages its capital structure to support current and future business plans and periodically adjusts the structure in response to changes in economic conditions and the risk characteristics of the Company’s underlying assets and operations. The Company monitors metrics such as the Company’s debt-to-equity and debt-to-cash flow ratios, among others to measure the status of its capital structure. The Company has currently not established fixed quantitative thresholds for such metrics. Q1 2013 Financial Statements |10 6. Risk Management (continued) Depending on market conditions, the Company’s capital structure may be adjusted by issuing or repurchasing shares, issuing or repaying debt, refinancing existing debt, modifying capital spending programs and disposing of assets. The Company considers its capital structure to include shareholder’s equity and debt. The Company’s capital structure consists of the following: March 31 December 31 Share capital Contributed surplus Foreign currency translation reserve ) Deficit ) ) Total capital (d) Foreign exchange risk The Company is exposed to foreign currency fluctuations as oil and gas prices received are referenced to U.S. dollar prices. The Company’s foreign exchange risk denominated in U.S. dollars is as follows: March 31 December 31 (US$ thousands) Cash and cash equivalents North Africa receivables 1 1 Foreign denominated financial assets North Africa payables Foreign denominated financial liabilities These balances are exposed to fluctuations in the Canadian and U.S. dollar exchange rate. At this time, the Company has chosen not to enter into any risk management agreements to mitigate foreign exchange risk. The Company’s exposure to foreign currency exchange risk, assuming reasonably possible changes in the U.S. dollar to Canadian dollar foreign currency exchange rate of +/- one cent is insignificant. This analysis assumes all other variables remain constant. (e) Liquidity risk The Company generally relies on a combination of cash flow from operating activities and credit facility availability to fund its capital requirements and to provide liquidity for all operations. (f) Credit risk The Company’s allowance for doubtful accounts is currently $1.7 million (December 31, 2012 – $1.7 million). This amount offsets $1.8 million in value added tax receivable from the Government of the Republic of Trinidad and Tobago (December 31, 2012 – $1.8 million). The Company considers all amounts greater than 90 days to be past due. As at March 31, 2013, $0.9 million of accounts receivable are past due, all of which are considered to be collectible (December 31, 2012 - $0.9 million). The Company’s credit risk exposure is as follows: March 31 December 31 (CDN$ thousands) Western Canada joint interest billings Revenue accruals and other receivables Accounts receivable Cash and cash equivalents Maximum credit exposure Q1 2013 Financial Statements |11 7. Contingencies and commitments (a) North Africa Exploration and Production Sharing Agreement (“EPSA”) On August 27, 2008, the Company entered into an Exploration and Production Sharing Agreement (“EPSA”) with a Tunisian company, Joint Oil. Joint Oil is owned equally by the governments of Tunisia and Libya. The EPSA contract area straddles the offshore border between Tunisia and Libya. Under terms of the EPSA, the Company is the operator. Under the EPSA, the minimum work program for the first phase (four years) of the seven year exploration period includes the Zarat North – 1 appraisal well, three exploration wells and 500 square kilometres of 3D seismic. The EPSA provides for penalties for non-fulfillment of the minimum work program of US$15.0 million per exploration well, and the Company has provided a corporate guarantee to a maximum of US$45.0 million to secure its minimum work program obligations. The potential cost of drilling the three wells could exceed US$100.0 million. The Company recorded an impairment of $21.0 million to the Joint Oil Block during the year ended December 31, 2012, charged to exploration and evaluation expense. This was a result of the following information obtained during the second quarter of 2012: · Inert and Acid Gas Initiative – On June 12, 2012, DGE (Tunisian Direction Generale de L’Energie) announced an initiative for the Gulf of Gabes operators offshore Tunisia to study options for sequestration of carbon dioxide and other inert and acid gases (which comprise a high percentage of all known oil and gas accumulations in the Gulf of Gabes, including the Joint Oil Block) to allow the currently stranded high inert content gas to be developed commercially and brought to the Tunisian market. This initiative will ensure that the Zarat Development and other developments in the Gulf of Gabes are in accordance with Tunisian regulations and with agreements and commitments with international organizations such as the Kyoto Accord on greenhouse gas emissions. This study is anticipated to take eighteen months. · Drilling Rig Availability – The Company’s initial assessment indicated that the global demand for offshore drilling units was higher in other parts of the world than North Africa. During the period ended September 30, 2012, one contractor submitted a bid for a technically acceptable jack up drilling rig that would have been available in the second quarter of 2013. The commercial terms of their offer were unacceptable to the Company. See note 7 (c). · Unitization and Plan of Development – The Company filed a Plan of Development with Joint Oil for the development of the Zarat field. The Company expected Joint Oil to approve the plan of development expediently so that the Company could demonstrate to the market an asset with an approved Exploitation Plan. However, Joint Oil deferred approval of the Company’s Plan of Development pending negotiations with the other license holder and Entreprise Tunisienne d’Activities Petrolicres (ETAP) on Unitization and a Unit Plan of Development for Zarat, which will in the Company’s opinion be heavily dependent on the outcome of the inert and acid gases initiative described above. In addition, the farm-out to Viking will impact the timing and potential unit development plans. As a result, the Company expected approval of its Zarat Plan of Development to be delayed for the near term. · Exploratory Well Obligations – The Company planned to discuss with Joint Oil the timing of the three well exploratory commitment due to lack of availability of a suitable drilling rig and pending resolution of the inert and acid gases sequestration issue. Neither the Company nor interested parties could find merit in an additional discovery of high inert and acid gases at this time without a clear commercialization path that includes a solution to this issue. As discussed in Note 7 (b), on December 24, 2012 the Company received an extension on its exploratory well obligations until December 23, 2015. Q1 2013 Financial Statements |12 7. Contingencies and commitments (continued) (b) North Africa exploratory well extension and farm-out On December 24, 2012, Joint Oil approved the extension of the first phase of the exploration period under the EPSA to December 23, 2015. The extension provides for the drilling of three exploration wells, one each year, due December 23, 2013, 2014 and 2015. Penalties for non-fulfillment of the minimum work program are US$15.0 million for each well. In addition, the extension provides for the acquisition and processing of 200 square kilometers of 3D seismic in the Libyan sector of the Joint Oil Block, beginning in the second quarter of 2013. On December 27, 2012, the Company entered into a farm-out agreement with Viking covering the Joint Oil Block. The farm-out agreement contains the following terms: · Viking will pay Sonde in total a US$3.0 million non-refundable signature bonus. As at December 31, 2012, US$1.0 million of the signature bonus had been received by the Company and credited against exploration and evaluation assets, with the remaining US$2.0 million due upon formal closing; · Viking will assume responsibility for the three well exploration commitment under the terms of the EPSA and fund 100% of the Joint Oil Block share of the Unit Plan of Development for the Zarat Field. The first well, Fisal, is to be drilled in 2013 along with the acquisition of 3D seismic data in Libyan waters; · Viking will provide to Sonde, prior to closing, the appropriate form of corporate guarantee with the agreed upon commercial terms from one of their affiliated companies, in order to secure the remaining work commitment under the terms of the EPSA; · Sonde will receive 20% of the cost recovery and profit share revenue until Sonde recovers US$70 million. After payout of all Sonde and Viking expenditures, the revenue will be split 33.33% to Sonde and 66.67% to Viking; · Sonde retains the option to fund its 33.33% share of the last two of the exploration wells; and · Any future discoveries will be shared 33.33% to Sonde and 66.67% to Viking. This pending farm-out is subject to the following conditions: · Viking (or one of its affiliates) provides Sonde with a corporate guarantee sufficient to offset the current US$45.0 million guarantee for the potential penalties in respect of the three well drilling commitment and 3D seismic; and · Joint Oil consents to the transfer of the interest to Viking as a second party to the EPSA and the naming of Viking as Operator of the Joint Oil Block under the EPSA. Whether the transaction with Viking closes or not is uncertain. This uncertainty casts substantial doubt about the Company’s ability to continue as a going concern. The Company has submitted the farm-out to Joint Oil for approval which was conditionally received on May 3, 2013, as discussed in Note 15 –Subsequent event. The farm-out agreement can be terminated after June 7, 2013 unless extended by mutual consent. The public and private debt and equity markets remain inaccessible for exploratory or development projects on the Joint Oil Block and the Company’s Western Canadian operations will not provide sufficient cash flows to meet the exploratory commitments. Without access to the funding this transaction provides or third party funding, the Company may not be able to continue as a going concern. Q1 2013 Financial Statements |13 7. Contingencies and commitments (continued) (c) Commitments and financial liabilities The Company generally relies on a combination of cash flow from operating activities, credit facility availability and equity financings to fund its capital requirements and to provide liquidity for domestic and international operations. At March 31, 2013, the Company has committed to future payments over the next five years and thereafter, as follows: Thereafter Total Accounts payable and accrued liabilities Share based compensation liability North Africa exploration commitments (note 7 (a), (b)) Office rent payable Office rent receivable ) (d) Litigation and claims The Company is involved in various claims and litigation arising in the ordinary course of business.In the opinion of the Company such claims and litigation are not expected to have a material effect on the Company’s financial position or its results of operations. The Company maintains insurance, which in the opinion of the Company, is sufficient to address any future claims as to matters insured. 8. Short term debt and financing costs As at March 31, 2013, the Company had issued three letters of credit for $0.2 million (December 31, 2012 – three letters of credit for $0.2 million) against the $30.0 million (December 31, 2012 - $30.0 million) demand revolving credit facility (“Credit Facility A”) at a variable interest rate of prime plus 0.75%. Credit Facility A is secured by a $100.0 million debenture with a floating charge on the assets of the Company and a general security agreement covering all the assets of the Company. Credit Facility A has covenants, as defined in the Company’s credit agreement, that require the Company to maintain an adjusted working capital ratio of 1:1 or greater and to ensure that non-domestic general and administrative and capital expenditures are funded from cash flow, equity and proceeds from foreign asset sales. The Company can use Credit Facility A at its discretion and continues to pay standby fees on the undrawn facility. As at March 31, 2013, the Company was in compliance with all of its debt covenants. The Company is subject to a semi-annual review of its credit facilities on or before July 1, 2013. Financing costs for the Company were as follows: For the three months ended March 31 Accretion of decommissioning provision Interest on credit facilities 17 97 Q1 2013 Financial Statements |14 9. Revenue The following summarizes the Company’s revenue: For the three months ended March 31 Petroleum and natural gas sales Royalties ) ) Operating expense Operating costs for the Company are as follows: For the three months ended March 31 Operating Well workovers Share capital The number of common and preferred shares authorized, each with no par value, is unlimited. For the three months ended March 31, 2013 and March 31, 2012, the basic weighted average common shares outstanding was 62,301,446. For the three months ended March 31, 2013, the diluted weighted average common shares outstanding was 62,938,384 (March 31, 2012 – 62,301,446). The Company excluded 4.6 million options that are anti-dilutive for the three months ended March 31, 2013 (March 31 31, 2012 – 1.8 million) in the calculation of diluted earnings per share. 12. Related party transactions During the three months ended March 31, 2013, in the normal course of business, the Company purchased $0.1 million of processing services (March 31, 2012 – $0.1 million) from a company with a common director. These services were purchased under normal industry terms and have been measured and disclosed at their settlement value. As of March 31, 2013 and December 31, 2012, there were no amounts outstanding in accounts payable to this service provider. Supplemental cash flow information The changes in non-cash working capital are as follows: For the three months ended March 31 Accounts receivable 50 Prepaid expenses and deposits ) ) Accounts payable and accrued liabilities ) ) Provisions ) Foreign currency translation adjustment 37 Change in non-cash working capital ) ) The change in non-cash working capital is attributed to the following activities: For the three months ended March 31 Operating 1 Investing ) ) Change in non-cash working capital ) ) Q1 2013 Financial Statements |15 14. Segments and cash generating units The Company has identified two reporting segments based on geographical location, nature of operations, and regulatory regime applicable to oil and gas activities. The Company’s continuing operating and reportable segments are as follows: (a) Western Canada This segment is comprised of the Company’s producing properties and undeveloped land located in Alberta, British Columbia, and Saskatchewan. All property, plant and equipment are included in this segment. Corporate assets, liabilities, revenues, and expenses are also included in this segment. (b) North Africa This segment is comprised of the Company’s interest in the Joint Oil Block offshore North Africa. All costs incurred are directly attributable costs associated with the exploration and evaluation of this block and have been capitalized as exploration and evaluation assets. Working capital associated with the Block is included in this segment. The Company has five cash-generating units (“CGUs”), including the North Africa CGU, which is classified as exploration and evaluation assets. The four remaining CGUs are included in the Western Canada reportable segment and include Northern Alberta, Central Alberta, Southern Alberta and British Columbia. The CGUs have been chosen primarily based on their geographical location, similar reservoir characteristics, similar development plans, shared infrastructure, discrete processing and gathering facilities, regulatory regimes (e.g. Alberta vs. British Columbia) and management’s basis for internal reporting and monitoring. The statements of operations for the three months ended March 31, 2013 and March 31, 2012 by operating segment are as follows: For the three months ended March 31 Western Canada North Africa Total Western Canada North Africa Total Revenue Revenue, net of royalties Gain on commodity derivatives 84 84 Expenses Operating Transportation Exploration and evaluation General and administrative Depletion and depreciation Share based compensation Property, plant and equipment impairment Operating loss ) Other Financing costs ) Gain (loss) on foreign exchange 22 22 ) ) Other income 23 23 30 30 (Loss) gain on disposition of exploration and evaluation assets ) (Loss) income before income taxes ) ) ) Current income taxes 35 35 Net (loss) income ) ) ) Q1 2013 Financial Statements |16 14. Segments and cash generating units (continued) The statements of financial position by operating segment as at March 31, 2013 and December 31, 2012 are as follows. Western Canada North Africa Total – As at Mar. 31, 2013 Western Canada North Africa Total – As at Dec. 31, 2012 (CDN$ thousands) Assets Current Cash and cash equivalents Accounts receivable 1 1 Prepaid expenses and deposits 21 19 Long term portion of prepaid expenses and deposits Exploration and evaluation assets Property, plant and equipment Total assets Liabilities Current Accounts payable and accrued liabilities Share based compensation liability Decommissioning provision Total liabilities 15. Subsequent event On May 3, 2013, Sonde has received approval from Joint Oil’s Board of Directors to farm out 66.67% of its potential Zarat Field Exploration Area and 50% of the remainder of its interest in the Joint Oil Block to Viking. In order to receive Joint Oil approval, certain terms of the farm-out agreement described in our December 31, 2012 audited financial statements are required to be amended. The amendments to the farm-out agreement are summariezed below. Joint Oil’s approval of the assignment to Viking is subject to approval of the definitive form of Assignemnt Agreement and format of the Bank Guarantee (discussed below). Completion of the assignment will require the execution of the definitve amendment to the farm-out agreement with Viking and closing of the farm-out. Viking has agreed to the conditions. The amendments to the original farm-out agreement are as follows: · Sonde will remain the operator of the Joint Oil Block; · Sonde and Viking will post a bank guarantee equivalent to US$50.995 million as a guarantee for the 2013 through 2015 work obligations the (“Bank Guarantee”). Viking will contribute US$40 million to the guarantee and Sonde will contribute US$10.995 million (the “Balance”) to the guarantee. Amounts underthe Bank Guarantee will be released in accordance with a pre-determined formula as the work obligations are performed; · Viking will acquire a 66.67% participating interest and Sonde will retain a 33.33% participating interest in the Zarat Field Exploitation Area; · In consideration for contributing the Balance, Sonde will retain a 50% participating interest in the Joint Oil Block that is not covered by the exploitation area around the Zarat Field development. In addition, Sonde will recover the Balance from the initial proceeds from Zarat Field production in preference to the other terms of the farm-out; and ·
